Citation Nr: 9904372	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
August 1996, at which time it was remanded for additional 
development.  Subsequent to the August 1996 remand, the issue 
of entitlement to a total rating based on individual 
unemployability was added for appeal.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's anxiety neurosis is productive of 
symptomatology that includes a flattened affect, impairment 
of short term memory, impaired abstract thinking, 
disturbances of mood, and difficulty in establishing 
effective social relationships.  It results in considerable, 
but not severe social and industrial impairment.  

2.  The veteran's only service-connected disability is 
anxiety neurosis, now evaluated as 50 percent disabling.

3.  The veteran's service-connected disability does not 
create an exceptional or unusual disability picture resulting 
in his unemployability. 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for anxiety 
reaction have been met; the criteria for an evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Code 9400, 9410 (1996); 
38 C.F.R. §§ 4.7, 4.130 Code 9400, 9410 (1998).  

2.  The criteria for a total rating based on individual 
unemployability due to service connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

I. Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the records shows that entitlement to service 
connection for anxiety reaction manifested by tension, 
depression, and multiple somatic complaints (including GI) 
was established in a December 1969 rating decision.  A 10 
percent evaluation was assigned for this disability.  This 
evaluation was increased to 30 percent in a January 1990 
rating decision.  The 30 percent evaluation currently remains 
in effect. 

The veteran's disability has been evaluated under both the 
rating code for generalized anxiety disorder and the rating 
code for other and unspecified neuroses.  Both of these codes 
have exactly the same rating criteria.  After the veteran 
submitted his claim for entitlement to an increased rating, 
the VA amended its regulations pertaining to the rating 
schedule for mental disorders, including generalized anxiety 
disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9410 
(1997).  These regulations became effective on November 7, 
1996.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO considered both the old 
and new regulations in a January 1998 supplemental statement 
of the case.  Therefore, the Board will review the veteran's 
claim under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to generalized anxiety disorder, then a 100 percent 
evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation is warranted.  
Generalized anxiety disorder which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Codes 9400, 9410 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, both generalized 
anxiety disorders and unspecified neuroses are evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Codes 9400, 9410 (1998).

The veteran was afforded a routine VA psychiatric examination 
in January 1992.  His current symptoms consisted of 
depression, headaches, insomnia, irritability, volatility, 
and suicidal ideations but no plans.  He lived with his 
family and said that he had a few friends, but was not 
particularly active in any social organizations.  When asked 
what kept him out of the work force, he reported that he was 
a nervous wreck.  He was noted to have lost two brothers in 
the last year.  On mental status examination, the veteran was 
anxious, serious, and depressed.  He had an organized mind 
set.  His insight and judgment appeared intact.  The 
diagnostic impressions included anxiety neurosis and 
dysthymic disorder.  He was also noted to have diabetes 
mellitus, arthritis, and was status post crushed right wrist.  
His score on the Global Assessment of Functioning (GAF) scale 
was 30.  In summary, the examiner stated that the veteran had 
an ambulatory neurotic condition of the anxiety state and 
showed evidence of depression.  He had both occupational and 
social functioning impairment.  

VA treatment records dated from January 1992 to February 1992 
show that the veteran somatizes continually.  He was 
experiencing some anxiety regarding the death of his father-
in-law.  

In March 1992, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability.

May 1993 VA treatment records show that the veteran was 
having problems sleeping following the death of his mother-
in-law.  He was also having problems dealing with his grief 
feelings.  The assessment included post-traumatic stress 
disorder (PTSD).  VA treatment records from December 1993 
reveal that the veteran was experiencing increased depression 
and anxiety during the holidays.  The examiner stated that 
chronic family dysfunctional adaptation continued.  

The veteran continued to be seen once or twice a month for 
psychiatric treatment through March 1994.  September 1994 
records state that the veteran was in a good mood.  

The records show that the veteran continued to receive 
occasional treatment from the VA in 1995.  March 1995 records 
show that the veteran continued to complain that he was 
getting no respect at home.  He was looking euthymic, and he 
slept intermittently poorly.  The assessment was that the 
veteran continued in a dysfunctional family system.  May 1995 
records indicate that things were going better at home.  The 
assessment was that the veteran was mildly anxious and 
depressed.  He was seen with complaints of grief following 
the death of his father in October 1995.  VA treatment 
records from December 1995 state that the veteran was worried 
about his daughter's physical condition.  He was sleeping and 
eating normally, and had a normal affect.  His mood was 
depressed.  The impression was mixed anxiety and depression.  

Additional VA treatment records from 1996 show that the 
veteran continued to receive some treatment for his 
psychiatric disability.  January 1996 records show that the 
veteran was in good spirits, and he hoped that 1996 would be 
a better year with his family.  His mood was still good in 
February 1996.  

The veteran appeared at a hearing before the undersigned 
member of the Board in March 1996.  He testified that he had 
been affected by the recent deaths of family members.  His 
symptoms included anxiety, which was quick to turn to rage.  
The veteran said that he had a problem with his memory.  He 
felt uncomfortable in crowds or sitting in movies.  He 
reported that he was a light sleeper, and that he had come 
close to hurting his wife on several occasions by accident 
when he was suddenly awakened.  The veteran did not 
socialize.  He was currently receiving psychiatric care.  The 
veteran's wife testified that the veteran had developed 
problems sleeping over the past few years.  He would become 
angry more easily.  See Transcript.

An April 1996 statement from the veteran's VA doctor notes 
that the veteran had been followed for the past 20 years for 
generalized anxiety disorder, post-traumatic delayed stress 
anxiety disorder, and polysubstance abuse.  The veteran was 
noted to have several physical and emotional impediments to 
employment, anyone of which would not be limiting in and of 
itself, but all of which added up to a very significant 
handicap.  His GAF score was rated at 70.

VA treatment records for the remainder of 1996 reveal that 
the veteran continued to be seen for his complaints.  October 
1996 records report that the veteran felt he was getting more 
respect at home.  He was alert and oriented, and had a 
positive mood without a display of anxiety.  The impression 
was mixed anxiety/depression disorder in remission at this 
time.  

Treatment for the veteran's disability continued in 1997.  
March 1997 records show that the veteran was euthymic, 
minimally anxious, and pleased to be living in a calmer 
environment.  The impression was anxiety disorder.  April 
1997 records show that the veteran was doing well.  He was 
euthymic with no overt anxiety.  The impression was that the 
veteran was doing well with his mixed anxiety and depression.  
However, the veteran reported in June 1997 that his living 
conditions at home were intolerable, and that he was 
considering moving out.  The impressions were PTSD/general 
anxiety disorder, and personality disorder not otherwise 
specified.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  He ruminated over his complaint that he did 
not get any respect at home.  The veteran complained of daily 
intrusive thoughts of his experiences in Vietnam.  He 
experienced nightmares with physiological arousal two or 
three times a week.  He had not experienced flashbacks.  The 
veteran's affect was extremely flat.  He said that he tried 
to avoid thinking about his experiences, and he avoided 
reminders of these experiences.  The veteran had some 
hobbies, and except for his family, he did not feel estranged 
from people.  He was able to have loving feelings, and did 
not have a foreshortened sense of the future.  The veteran 
reported difficulty in falling and staying asleep.  He 
complained of irritability and anger outbursts, and had 
difficulty concentrating.  He did not have an acute startle 
response, but said that he was hypervigilant.  The veteran 
was oriented.  His short term memory was good for one out of 
four items after three minutes.  His long term memory was 
superficially intact.  He had some difficulty with 
concentration.  The veteran equivocated about auditory and 
visual hallucinations, but did not appear to have a formal 
thought disorder.  He stated that he was not that happy.  He 
had a history of suicidal ideation, but no real suicide 
attempt.  He could not do proverb interpretation.  

The October 1997 examiner's diagnostic conclusions included 
anxiety disorder not otherwise specified (mixed anxiety and 
depressive disorder), alcohol abuse, and cocaine abuse in 
sustained full remission.  His score on the GAF scale was 54.  
The examiner stated that this score represented moderate 
symptoms because of flat affect, few friends, and familial 
conflict.  His alcohol abuse did not adversely affect his GAF 
score.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to an 
increased rating for the veteran's anxiety neurosis is 
merited under either the old or new regulations.  The VA 
treatment records from 1993 to the present show that the 
symptomatology of the veteran's disability has both increased 
and decreased at various times.  However, the most recent 
records include June 1997 treatment records which show that 
the veteran's symptomatology had recently worsened.  The GAF 
scores of record have varied from a low of 30 in 1993, to a 
high of 70 in April 1996, with the most current score being a 
54 recorded in October 1997.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  A score of 30-40 represents some 
impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  Ibid.).  The October 
1997 examiner also stated that the score of 54 represented 
moderate symptoms, and that these were due to the veteran's 
few friends, flat affect, and family situation.  The 
symptomatology required for a 50 percent evaluation include 
in part a flattened affect, impairment of short term memory, 
impaired abstract thinking, disturbances of mood, and 
difficulty in establishing effective social relationships.  
These symptoms were each noted on the October 1997 VA 
examination, which is the most recent examination of record.  
Therefore, when all reasonable doubt is resolved in favor of 
the veteran, his symptomatology more nearly resembles that 
required for the 50 percent evaluation under the new 
regulations.  38 C.F.R. §§ 4.7, 4.130, Codes 9400, 9410.  

The Board has also considered entitlement to an evaluation 
greater than 50 percent for the veteran's anxiety neurosis, 
but the evidence does not demonstrate symptomatology that 
would merit a higher rating.  The veteran has reported 
suicidal ideation, but his anger and irritability have not 
led to violence, and the remainder of the symptoms required 
for a 70 percent rating under the current criteria have not 
been noted. 38 C.F.R. § 4.130, Code 9400.  Similarly, 
although a GAF of 30 was recorded in 1993, records since that 
time have demonstrated some periods of improvement, and the 
symptomatology noted at the October 1997 VA examination did 
not demonstrate severe social and industrial impairment.  
Therefore, a rating greater than 50 percent under the 
criteria in effect prior to November 7, 1996 is not 
warranted.  38 C.F.R. § 4.132, Codes 9400, 9410 (1996).  

Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In this case, the veteran's only service connected disability 
is his anxiety neurosis.  As discussed above, a 50 percent 
evaluation is the proper rating for this disability.  
Therefore, as the veteran has not met the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board will 
proceed with consideration of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 4.16(b).  

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The 
records pertaining to the award of these benefits were 
obtained following the August 1996 remand.  These records are 
all dated prior to 1989, and reflect that the veteran's 
primary disabilities include his psychiatric disability and 
the residuals of an injury to his right wrist.  The wrist 
injury prevented several courses of vocational 
rehabilitation.  

At the January 1992 VA examination, the veteran described 
himself as an unemployed printer.  When asked what kept him 
out of the work force, the veteran replied that he was a 
nervous wreck.  He worked about 15 hours a month doing 
gardening.  The examiner stated in summary that the veteran 
had both occupational and social functioning impairment.  

A review of the veteran's vocational and rehabilation folder 
shows that an April 1992 report by his rehabilitation 
counselor found that the veteran was not capable of 
participating in vocational rehabilitation at that time.  
Prior to this report, the veteran had also indicated that he 
did not feel he would be able to undergo vocational 
rehabilitation, and the counselor noted that this was a 
factor in his recommendation. 

At the March 1996 hearing, the veteran and his wife testified 
that the veteran had finished most of college, but that he 
had left before final examinations his senior year due to 
stress.  He had last worked in landscaping, but this had 
ended sometime between 1989 and 1991.  He had quit due to his 
hand.  See Transcript. 

The April 1996 statement from the veteran's VA doctor noted 
that the veteran had held different jobs, and had enjoyed 
working with the newspaper printing shop until carpal tunnel 
syndrome had forced him to quit.  He had various physical 
problems that affected his energy and interfered with his 
ability to hold many jobs that he might otherwise be capable 
of performing.  His anxiety disorder in and of itself did not 
appear to be a limiting factor.  The doctor opined that the 
major impediments to gainful employment were the combination 
of physical and emotional factors, any one of which would not 
be limiting by itself, but all of which added up to a very 
significant handicap.  His medical problems included poorly 
controlled insulin dependent diabetes mellitus, hepatis C, 
carpal tunnel syndrome, and joint disease.  

At the October 1997 VA examination, the veteran reported that 
he had last worked as a printer in 1987.  He had quit work 
after injuring his hand.  The veteran reported that he had 
related well to his bosses and co-workers until he was forced 
to quit.  The GAF after vocational adjustment remained 54.  

The veteran also underwent a VA social and industrial survey 
in October 1997.  He was noted to receive Social Security 
disability payments.  The impression was of a veteran with 
long standing medical/psychiatric problems that had led to 
him being disabled and unable to work.  

After a review of the veteran's contentions and the evidence 
of record, the Board is unable to find that he is entitled to 
a total rating for unemployability on an extraschedular 
basis.  The symptomatology resulting from the veteran's 
service connected disability includes flattened affect, 
impairment of short term memory, impaired abstract thinking, 
disturbances of mood, and difficulty in establishing 
effective social relationships.  However, this impairment is 
reflected by the 50 percent evaluation assigned by the Board 
in this decision.  He did not leave his last job as a result 
of his service-connected disability, but rather due to a 
wrist injury.  This same injury has affected his ability to 
work part-time as a gardener.  The April 1996 letter from the 
veteran's VA doctor stated that the veteran's service 
connected anxiety neurosis does not in and of itself prevent 
the veteran from working.  This was confirmed by the October 
1997 social and industrial survey which noted both medical 
and psychiatric components to the veteran's impaired 
employability, and in the GAF of 54 recorded at the October 
1997 VA psychiatric examination.  The evidence does not show 
that the veteran is precluded from employment solely due to 
his service-connected disability.  In addition, the veteran 
has several years of college education.  He does not require 
frequent hospitalizations, and there is no other evidence to 
demonstrate an exceptional or unusual disability picture.  
Therefore, as the evidence does not show that the veteran's 
service-connected disability prevents him from obtaining 
employment, a total rating is not merited.  


ORDER

Entitlement to an increased evaluation for anxiety reaction 
is granted to the extent noted above, subject to the laws and 
regulations pertaining to the award of monetary benefits. 



Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

